¶ 26 I concur in the opinion that the testimony of both parties as to incompatibility has established the necessity of agreement as required by R.C. Sec. 3105.01(K).
 {¶ 27} The case sub judice differs significantly from Hamrick v.Hamrick (Feb. 5, 2001), Stark App. No. 2000CA00149 where no such agreement by testimony occurred.
 {¶ 28} While Lehman v. Lehman (1991), 72 Ohio App.3d 68 implies that a general denial bars the introduction of testimony as to incompatibility, I believe that such single implication is unwarranted as many statements are contained in pleadings which do not conform to the facts presented. This does now at all conflict with the actual holding in Lehman nor with our holding in Vanatta v. Aten (March 20, 1995), Licking App. No. 94CA00064 that the Legislature did not intend that incompatibility be litigated in the courtroom.
 {¶ 29} Here, there has been no litigation as to such condition.
JUDGE JOHN F. BOGGINS